DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 15, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document D1: CN103428853).
Regarding claims 1 and 24, document D1 teaches a method for paging/a terminal device, comprising: a memory, a processor, an input interface, and an output interface; wherein the memory is used for storing instructions, and the processor is used for executing the instructions stored in the memory to control the output interface to perform an act of: sending, by a terminal device, movement information of the terminal device to an access network device (see  ​SUMMARY OF THE INVENTION: The receiving module is used for receiving information 
Regarding claim 15, D1 teaches an access network device, comprising: a memory, a processor, an input interface, and an output interface; wherein the memory is used for storing instructions, and the processor is used for executing the instructions stored in the memory to control the input interface to perform an act of: receiving movement information of a terminal device sent by the terminal device (see  ​SUMMARY OF THE INVENTION: The receiving module is used for receiving information from the MTC terminal that the MTC terminal needs to 
Regarding claim 10, document D1 also teaches acquiring, by the terminal device, the movement information (see SUMMARY OF THE INVENTION: the core network device uses the location information and the paging configuration information to page the MTC terminal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 11-14, 16-17, 19, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Document D1: (CN103428853) in view of D2: (3GPP TSG-RAN WG2 Meeting #95 Goteborg, Sweden, 22 - 26 August 2016). (See rejection of application 16/624006).

Regarding claims 2 and 16, D1 does not mention wherein the movement information is movement information of the terminal device in a radio resource control (RRC) inactive state. D2 teaches the movement information is movement information of the terminal device in a radio resource control (RRC) inactive state (see section 2.2 and fig. 1: Signalling overhead of RAN based paging area update: idle; RRC connection setup, RRC connection config. eNB1; eNB2; eNB3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of D2 to D1 in order to reduce paging signaling.

Regarding claim 5, D2 also shows and teaches wherein the serving cell list comprises a unique cell global identifier of each serving cell on which the terminal device camps during a movement process (see section 2.2 and fig. 1). 
Regarding claims 6 and 19, D2 also shows and teaches wherein the location information is used for indicating location information recorded when the terminal device camps on each serving cell during a movement process of the terminal device in a previous RRC inactive state (see section 2.2 and fig. 1). 
Regarding claim 7, D2 also shows and teaches wherein the location information is at least one of following recorded by the terminal device: a longitude, a latitude or an altitude; or, the location information is measurement information, recorded by the terminal device, of at least one neighboring cell of the serving cell where the terminal device is located; or, the location information is a unique cell global identifier, recorded by the terminal device, of the serving cell where the terminal device is located (see section 2.2 and fig. 1). 
Regarding claim 11, D1 does not mention wherein acquiring, by the terminal device, the movement information comprises: recording, by the terminal device, the movement information at a time point when receiving a command of entering the RRC inactive state and/or at a time point when performing cell reselection in the RRC inactive state. D2 teaches wherein acquiring, by the terminal device, the movement information comprises: recording, by the terminal device, the movement information at a time point when receiving a command of entering the RRC inactive state and/or at a time point when performing cell reselection in the RRC inactive state 
Regarding claim 12, D1 does not mention wherein acquiring, by the terminal device, the movement information comprises: recording, by the terminal device, the movement information according to a preconfigured time interval. D2 teaches acquiring, by the terminal device, the movement information comprises: recording, by the terminal device, the movement information according to a preconfigured time interval (see section 2.2 and fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of D2 to D1 in order to reduce paging signaling.
Regarding claim 13, D1 does not mention wherein the movement information is a second time interval from current location update to previous location update of the terminal device, and the message requesting to resume the RRC connected state is used for indicating that the current location update type of the terminal device is a cross area paging area. D2 teaches the movement information is a second time interval from current location update to previous location update of the terminal device, and the message requesting to resume the RRC connected state is used for indicating that the current location update type of the terminal device is a cross area paging area (see section 2.2 and fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of D2 to D1 in order to reduce paging signaling.
Regarding claim 14, D1 does not mention receiving, by the terminal device, a paging message sent by the access network device when the terminal device is in an RRC inactive state again, wherein the paging message is used for indicating that downlink data for the terminal 
Regarding claim 20, D2 teaches determining all serving cells corresponding to the location information as the target paging area (see section 2.2 and fig. 1).  
Regarding claim 21, D1 does not teach receiving a message requesting to resume an RRC connected state sent by the terminal device, wherein the message requesting to resume the RRC connected state is used for indicating a current location update type of the terminal device, and location update types comprise periodic location update and cross paging area update. D2 teaches receiving a message requesting to resume an RRC connected state sent by the terminal device, wherein the message requesting to resume the RRC connected state is used for indicating a current location update type of the terminal device, and location update types comprise periodic location update and cross paging area update (see section 2.2 and fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of D2 to D1 in order to reduce paging signaling.
Regarding claim 22, D1 does not mention initiating paging to the terminal device in the target paging area when downlink data for the terminal device needs to be sent. D2 teaches initiating paging to the terminal device in the target paging area when downlink data for the terminal device needs to be sent (see section 2.2 and fig. 1).

Regarding claim 23, D2 teaches when the terminal device is in the RRC inactive state again and the downlink data needs to be sent, initiating the paging to the terminal device in the target paging area (see section 2.2 and fig. 1).

Claims 4, 8-9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Document D1: (CN103428853) in view of D2: (3GPP TSG-RAN WG2 Meeting #95 Goteborg, Sweden, 22 - 26 August 2016) and further in view of KIM et al. (US 2017/0245240 A1).
Regarding claims 4 and 18, D1 and D2 do not mention wherein the movement information is: movement speed information. Kim teaches the movement information is: movement speed information (see fig. 2 and par. 0129). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of KIM et al. to D1 & D2 in order for estimating the location of the electronic device.
Regarding claim 8, D2 also teaches and shows wherein the movement speed information is used for indicating a movement speed of the terminal device in each serving cell on which the terminal device camps during a movement process of the terminal device in a previous RRC inactive state (see section 2.2 and fig. 1). 
Regarding claim 9, D2 also teaches and shows wherein the movement speed information is movement state information of the terminal device, and the movement state information is 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643